UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8124


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PHILLIP AUBREY IRVING,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.        James C. Turk, Senior
District Judge. (7:04-cr-00078-jct-mfu-1; 7:07-cv-80018-jct-mfu)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Aubrey Irving, Appellant Pro Se. Julia C. Dudley, Acting
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip        Aubrey     Irving        seeks   to     appeal      the       district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate         of     appealability.                28     U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue     absent      “a   substantial          showing       of    the       denial       of    a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)        (2000).           A

prisoner        satisfies        this        standard       by     demonstrating              that

reasonable       jurists     would       find       that    any     assessment           of     the

constitutional        claims     by     the    district      court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Irving has

not made the requisite showing.                     Accordingly, we deny Irving’s

motion    for     a   certificate         of    appealability         and      dismiss          the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented      in       the    materials

before    the    court     and    argument         would    not    aid    the       decisional

process.

                                                                                     DISMISSED



                                               2